Citation Nr: 0015829	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for service connected 
laminectomy of L5-S1 with spinal fusion, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION


The veteran had active service from November 1972 to November 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Houston, 
Texas, which continued a 20 percent rating evaluation for the 
veteran's service connected laminectomy, L5-S1, with spinal 
fusion.  The veteran filed a timely notice of disagreement 
and perfected a substantive appeal.

In April 1999, the veteran was scheduled for a video 
conference hearing before a member of the Board.  He failed 
to appear as scheduled.

In the Written Brief Presentation dated in May 2000, the 
veteran's representative raised the issue of entitlement to 
service connection for a scar resulting from the service-
connected laminectomy of L5-S1.  Additionally, in his 
substantive appeal (VA Form 9) dated in December 1998, the 
veteran appeared to raise the issue of entitlement to 
benefits arising from 38 U.S.C.A. § 1151 for residuals of his 
back surgery.  The Board does not have jurisdiction over 
these issues as they have not been adjudicated by the RO.  
Absent a decision and a Notice of Disagreement, the Board 
does not have jurisdiction over an issue.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).
These issues, therefore, are referred to the RO and will not 
be discussed further herein.


FINDING OF FACT

The veteran's service-connected laminectomy of L5-S1 with 
spinal fusion is manifested by loss of range of motion and 
intermittent pain in the lumbosacral area; it has been 
described by an examining physician as mild to moderate.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent laminectomy of L5-S1 with spinal fusion have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service connected laminectomy of L5-S1 with spinal fusion, 
which is current evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.

In the interest of clarity, the Board will briefly describe 
the factual background of this case; review the law, VA 
regulations and other authority which is relevant to this 
claim; and then proceed to analyze the claim and render a 
decision.

Factual Background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  

Service medical records reveal that the veteran sustained an 
injury to his lower back in during his period of active 
service.  Subsequent to service, the veteran reported having 
been in an automobile accident during his period of active 
service which had resulted in low back pain.  By rating 
action dated in April 1976, the veteran was granted 
entitlement to service connection for a laminectomy of L5-S1, 
wherein a 20 percent evaluation was assigned effective as of 
November 13, 1975.  As a result of an increase in his 
disability, by rating action dated in December 1976, the RO 
determined that the veteran's service connected disability 
should be rated as 40 percent disabling effective as of May 
25, 1976.  Thereafter, as VA examination dated in September 
1978 demonstrated improvement in the veteran's disability, by 
rating action dated in November 1978, the RO reduced the 40 
percent evaluation to 20 percent effective as of February 1, 
1979.  The veteran's 20 percent evaluation for his service 
connected laminectomy of L5-S1 was confirmed by rating 
decisions of the RO dated in October 1980 and September 1982.

In October 1997, the veteran requested that he be awarded an 
increased rating for his service connected laminectomy of L5-
S.  In support of his claim, the veteran indicated that he 
had been treated at the Houston, Texas, VA Medical Center for 
symptoms associated with his low back disability.  A VA 
medical record dated in July 1997 shows that he reported low 
back pain and numbness of the right leg.  The diagnostic 
impression was tendonitis of the right foot.

The veteran underwent a VA examination in April 1998.  He 
reported that he injured his back during boot camp in 1972, 
when he slipped and fell on ice.  He indicated that since 
that time he has experienced intermittent back pain in the 
lumbosacral spine area as well as the right lower extremity.  
He indicated that in 1975, he underwent a laminectomy at L5-
S1 while at Fort Hood.  He reported subsequent problems and 
continued pain in the area.  He indicated that he uses a TENS 
unit which gives him some help.  He stated that he was a 
sales and marketing consultant and that he had not worked in 
the last several months.

Physical examination revealed range of motion of the 
lumbosacral spine of 75 degrees of flexion, 15 degrees of 
extension; and 15 degrees of side to side bending.  Deep 
tendon reflexes were uniformly symmetrical in the lower 
extremities.  Motor function was 5/5.  Sensory examination 
was grossly intact and he had approximately a 15 cm back 
incision that was nontender to palpation in the midline.  X-
rays of the lumbosacral spine showed what appeared to be a 
fusion at L5 and S1 vertebrae with well maintained joint 
spaces in the other joint areas.  The impression suggested 
that the veteran appeared to continue to have some back pain 
that might be muscular in origin or even related to scar 
tissue.  It was said to appear that the fusion level was 
solid at the time.  The examiner noted that there were no 
signs of radicular type symptoms.  His pain was localized 
mostly in the back and may have been associated with 
postoperative changes in his back.  The examiner opined that 
at the time, it appeared the veteran was mildly-to-moderately 
symptomatic.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a); 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 
4.41(1999), which require the evaluation of the complete 
medical history of the veteran's condition.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's service-connected laminectomy of L5-S1 with 
spinal fusion is currently rated as 20 percent disabling 
pursuant to Diagnostic Code 5293, intervertebral disc 
syndrome.  Under this diagnostic code, a noncompensable 
evaluation is assigned for postoperative and cured 
intervertebral disc syndrome.  A 10 percent evaluation is 
assigned for mild intervertebral disc syndrome.  A 20 percent 
evaluation is assigned for intervertebral disc syndrome which 
is moderate with recurring attacks.  A 40 percent rating is 
warranted when the intervertebral disc syndrome is severely 
disabling with recurring attacks and intermittent relief.  A 
60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (1999).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (1999).  
It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25 (1999); see Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

The evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A precedent opinion of the General Counsel 
of the Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. 

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof:

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for laminectomy of L5-
S1 with spinal fusion is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service-connected laminectomy of L5-S1 with spinal fusion is 
well grounded, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been provided with a VA 
examinations in April 1998 and a full opportunity to present 
evidence and argument in support of this claim.  The Board is 
aware of no evidence pertinent to this issue which has not 
been obtained.  Accordingly, the Board concludes that VA's 
statutory duty to assist the veteran has been fulfilled in 
this case.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

As indicated hereinabove, the veteran's service connected 
laminectomy of L5-S1 with spinal fusion is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which would be consistent with findings of 
intervertebral disc syndrome which is moderate, with 
recurring attacks.  In order for the next highest rating, 40 
percent, to be assigned the evidence must demonstrate or 
approximate a disability which is severely disabling, with 
recurring attacks and intermittent relief.

The Board initially concludes that the veteran's disability 
is consistent with the application of Diagnostic Code 5293, 
and that diagnostic code is the most appropriate.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  The veteran has not suggested 
the use of another diagnostic code.

In applying the law to the existing facts, the Board finds 
the objective medical evidence does not demonstrate that the 
veteran has intervertebral disc syndrome which is severe with 
recurring attacks and intermittent relief.  Review of the 
record reveals that the veteran's laminectomy of L5-S1 with 
spinal fusion has been characterized by the VA examiner as 
mild to moderate.  Although such description is not 
dispositive of the outcome of the case. The Board accords to 
great weight, since it was rendered after a thorough 
evaluation of the veteran's service-connected disability.  
The medical evidence in essence supports the examiner's 
conclusion as to the severity of the disability, as it 
indicates that the veteran had intermittent complaints of 
pain in a localized area without radicular type symptoms.

Based on the medical evidence of record, the Board concludes 
that a 20 percent evaluation and no more is appropriate for 
the service connected laminectomy of L5-S1 with spinal fusion 
under Diagnostic Code 5293.  The Board finds that the 
preponderance of the objective medical evidence of record, 
which has been described in detail above, is against finding 
that the veteran's lumbosacral spine disability is manifested 
by a severe disability with recurring attacks and 
intermittent relief or a pronounced disability with 
persistent symptoms and little intermittent relief so as to 
warrant a disability rating in excess of 20 percent under 
Diagnostic Code 5293.  As discussed above, the medical 
evidence supports the proposition that the service connected 
lumbosacral spine disability is no more than moderate in 
severity.  The veteran has pointed to no specific evidence to 
the contrary.

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disabilities.  See Esteban 
and Bierman, supra.  After reviewing the record, the Board 
finds that a separate disability rating is not warranted, as 
the objective medical evidence does not demonstrate that the 
veteran suffers from a separate disability distinct from his 
degenerative disc disease.  The VA examination in 1998 did 
not identify any separate neurological findings.  There was 
no evidence of manifestations of neurological symptomatology 
that was distinct from the lumbosacral spine symptoms.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132; see also Esteban, 6 Vet. 
App. at 262. 

The Board has considered whether a separate disability rating 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which pertains to limitation of motion.  However, as noted 
above, a precedent opinion of the General Counsel, VAOPGCPREC 
36-97 (December 12, 1997), held that Diagnostic Code 5293 
involves loss of range of motion.  The Board is bound by this 
opinion under 38 U.S.C.A. § 7104(c) (West 1991).  Evaluation 
of loss of motion under Diagnostic Code 5292 in addition to 
evaluation under Diagnostic Code 5293 would clearly 
constitute pyramiding, compensating the veteran for identical 
manifestations under different diagnoses.  See 38 C.F.R. § 
4.14 (1999).

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 20 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record shows that the veteran has 
slight to moderate limitation of motion of the lumbar spine 
with pain.  In 1998, the VA examiner indicated that the 
veteran exhibited symmetrical deep tendon reflexes, motor 
function of 5/5 and a grossly intact sensory examination.  
Based on the foregoing evidence, the Board finds that the 
evidence of record establishes that the veteran's lumbosacral 
spine disability does not cause additional functional 
impairment due to pain on use so as to warrant the assignment 
of an additional disability rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the service connected laminectomy of L5-
S1 with spinal fusion, for the reasons and bases described 
above.  The preponderance of the evidence is against the 
veteran's claim for a disability evaluation in excess of 20 
 percent for the service connected lumbar spine disability, 
thus the benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased evaluation for service connected 
laminectomy of L5-S1 with spinal fusion is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

